 Case 18-02028       Doc 75   Filed 05/10/19   Entered 05/10/19 13:12:01     Page 1 of 6



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
____________________________________
IN RE:                               )  CASE NO.                     16-20960 (JJT)
                                     )
WALNUT HILL, INC.,                   )
       DEBTOR.                       )  CHAPTER                      7
____________________________________)
BONNIE C. MANGAN, TRUSTEE,           )  ADV. PRO. NO.                18-02028 (JJT)
       PLAINTIFF                     )
                                     )
V.                                   )  RE: ECF NOS.                 50, 54, 56, 57, 67, 72
                                     )
TL MANAGEMENT, LLC; CT FINANCE )
1, LLC; PARKSIDE REHABILITATION )
AND HEALTHCARE CENTER, LLC;         )
GRAND STREET NURSING, LLC;           )
GRAND STREET REAL ESTATE, LLC; )
GRAND STREET PL, LLC; TUNIC          )
CAPITAL, LLC; TEDDY LICHTSCHEIN; )
ELIEZER SCHEINER; AND                )
ANNEMARIE GRIGGS,                    )
       DEFENDANTS.                   )
____________________________________)

                                    APPEARANCES

Lawrence S. Grossman                            Attorneys for Bonnie C. Mangan, Chapter 7
Joanna M. Kornafel                              Trustee
Green & Sklarz LLC
700 State Street, Suite 100
New Haven, CT 06511

David C. Shufrin                                Attorney for Bonnie C. Mangan, Chapter 7
Hurwitz Sagarin Slossberg & Knuff, LLC          Trustee
147 North Broad Street
Milford, CT 06460

Elizabeth A. Green                              Attorneys for Defendants TL Management,
Jorian L. Rose                                  LLC; CT Finance 1, LLC; Parkside
Wendy C. Townsend                               Rehabilitation and Healthcare Center, LLC;
Baker & Hostetler                               Grand Street Nursing, LLC; Grand Street
 Case 18-02028       Doc 75     Filed 05/10/19       Entered 05/10/19 13:12:01        Page 2 of 6



Sun Trust Center                                      Real Estate, LLC; Grand Street PL, LLC;
200 South Orange Avenue, Suite 2300                   Tunic Capital, LLC; Teddy Lichtschein; and
Orlando, FL 32801                                     Eliezer Scheiner

Thomas A. Gugliotti                                   Attorneys for Defendants TL Management,
Kevin J. McEleney                                     LLC; CT Finance 1, LLC; Parkside
Updike, Kelly & Spellacy, P.C.                        Rehabilitation and Healthcare Center, LLC;
100 Pearl Street, P.O. Box 231277                     Grand Street Nursing, LLC; Grand Street
Hartford, CT 06123                                    Real Estate, LLC; Grand Street PL, LLC;
                                                      Tunic Capital, LLC; Teddy Lichtschein; and
                                                      Eliezer Scheiner

Timothy D. Miltenberger                               Attorney for Defendant Annemarie Griggs
Coan Lewendon Gulliver & Miltenberger
495 Orange Street
New Haven, CT 06511

                      RULING AND MEMORANDUM OF DECISION
                      DENYING MS. GRIGGS’ MOTION TO DISMISS

   I.      INTRODUCTION

        On December 21, 2018, Bonnie C. Mangan (“Chapter 7 Trustee”) filed the Second

Amended Complaint (“SAC,” ECF No. 50). Defendant Annemarie Griggs’ Motion to Dismiss the

SAC (“Motion,” ECF No. 56) and supporting Memorandum of Law (ECF No. 57) are before this

Court. Based largely on the Chapter 7 Trustee’s Rule 2004 examinations, the SAC further

elaborated on Defendants Teddy Lichtschein’s and Eliezer Scheiner’s formation of the Defendant

entities used in the alleged collapsible fraudulent transfer. Of import to this Motion are the

following counts raising claims against Ms. Griggs: Counts 1–4 and 6–9 are claims for fraudulent

transfers, Count 5 alleges Ms. Griggs committed civil conspiracy in connection thereto, Count 10

is for breach of fiduciary duty, Count 21 alleges unjust enrichment, and Count 24 seeks to disallow

all of Ms. Griggs’ claims.

        The crux of Ms. Griggs’ argument is that pursuant to Fed. R. Civ. P. 12(b)(6), as made

applicable to this proceeding by Fed. R. Bankr. P. 7012(b), the Chapter 7 Trustee has failed to state

                                                 2
 Case 18-02028         Doc 75     Filed 05/10/19       Entered 05/10/19 13:12:01       Page 3 of 6



claims upon which relief may be granted. In her prayer for relief, Ms. Griggs asks this Court to

dismiss all of the causes of action that the Chapter 7 Trustee asserted against her, which include

Counts 1–10, 21, and 24 of the SAC. The Chapter 7 Trustee, in her Objection and Memorandum

of Law in Opposition to the Motion (“Objection,” ECF No. 67), argues that the SAC alleges valid

claims for relief and that Ms. Griggs’ arguments ignore the interrelatedness of the various

transactions. The Defendants filed a Reply Memorandum of Law in Support of the Motion

(“Reply,” ECF No. 72). On April 9, 2019, the Court held a hearing on the Motion, Objection, and

Reply.

         The Court assumes the parties’ familiarity with the factual and legal allegations in the SAC.

Having reviewed those allegations, the Motion, the Objection, the Reply, the record, and all

relevant submissions by the parties, for the reasons set forth below, the Court denies the Motion.

   II.      LEGAL STANDARD

         The Supreme Court laid out a two-step test to evaluate a complaint’s sufficiency. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). First, except for legal conclusions, all allegations contained in

the complaint are accepted as true. Id. Second, the complaint must state a plausible claim for relief

to survive dismissal. Id. at 679. The plaintiff makes a facially plausible claim when it “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007)). “A pleading that offers labels and conclusions or a formulaic recitation of the elements of

a cause of action will not do.” Iqbal, 556 U.S. at 678 (citation and internal quotation marks

omitted). “When there are well-pleaded factual allegations, a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

“Determining whether a complaint states a plausible claim for relief will . . . be a context-specific



                                                   3
 Case 18-02028         Doc 75    Filed 05/10/19       Entered 05/10/19 13:12:01     Page 4 of 6



task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

(citation omitted).

   III.      DISCUSSION

          Based on the Chapter 7 Trustee’s repleading, she has adequately pled her fraudulent

transfer and unjust enrichment allegations against Ms. Griggs in the SAC to survive a motion to

dismiss under Fed. R. Civ. P. 12(b)(6). In her Motion, Ms. Griggs expressly adopts her co-

Defendants’ arguments on the collapsible fraudulent transfer from their Motion to Dismiss (ECF

No. 54). While Ms. Griggs would like to break down the alleged collapsible fraudulent transfer

into individual transfers, just as her co-Defendants did, Ms. Griggs ignores the additional factual

allegations that the Chapter 7 Trustee pled in the preceding portions of the SAC, which she

expressly incorporated into each count of the SAC. Those factual allegations, if true, would

provide sufficient proof that Ms. Griggs, along with the other named Defendants, engaged in

complex fraudulent conduct and used their positions of power and control to engage in artfully

disguised self-serving transactions, stripping the Debtor of its assets before its Chapter 7

bankruptcy filing.

          It is uncontested that Ms. Griggs received $175,000.00 as a “consulting fee”, and as the

Chapter 7 Trustee alleges, the money came directly or indirectly from the Debtor. While the

Chapter 7 Trustee cannot pinpoint the exact entity that initially paid Ms. Griggs, she plausibly

argues that the payment came at the expense of the Debtor and unjustly enriched Ms. Griggs.

Accordingly, Counts 1–4, 6–9, and 21 are not dismissed. As Count 24 derives from the fraudulent

transfer counts, and the Motion did not delineate an argument for Count 24’s dismissal, it also is

not dismissed by this Court.




                                                  4
 Case 18-02028        Doc 75     Filed 05/10/19        Entered 05/10/19 13:12:01         Page 5 of 6



        Next, Ms. Griggs argues that the Chapter 7 Trustee has failed to allege the elements of a

cause of action for breach of fiduciary duty, Count 10. This argument is a non-starter for the Court,

as Ms. Griggs failed to brief her argument that she owed no fiduciary duty to the Debtor. Instead,

she attempts to engage in arguing the merits of the count, and whether she did indeed breach her

fiduciary duty based on the allegations that the Chapter 7 Trustee presented to support Count 10.

        A motion to dismiss is not the appropriate place to weigh the likelihood of success on the

merits of a claim; it is the place to weigh whether there is any factual merit to a claim supported

by the complaint. A motion to dismiss is meant “merely to assess the legal feasibility of the

complaint, not to assay the weight of evidence which might be offered in support thereof.” Ryder

Energy Distribution Corp. v. Merrill Lynch Commodities Inc., 748 F.2d 774, 779 (2d Cir. 1984)

(quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)). It is abundantly clear from the

facts pled that the Chapter 7 Trustee has alleged that Ms. Griggs owed a fiduciary duty to the

Debtor. Thus, the Court will not dismiss Count 10.

        Lastly, Ms. Griggs argues that the Chapter 7 Trustee has failed to allege that Ms. Griggs

has done an unlawful act, so Count 5 for civil conspiracy must also be dismissed. Ms. Griggs did

no further briefing in support of this argument, and she has conveniently failed to include, or argue

against, the alternate civil conspiracy theory—that Ms. Griggs never engaged in a lawful act done

by criminal or unlawful means. Without more, Count 5, as pled, passes the Iqbal standard, and the

Court will not dismiss it.

        In her arguments herein, Ms. Griggs, like her co-Defendants, desires for this Court to read

the SAC in an unduly narrow manner. Although the Court makes no determination as to the weight

and credibility given to the Chapter 7 Trustee’s allegations at this juncture, the allegations, as pled,

sufficiently establish the plausibility that Ms. Griggs participated in a collapsible fraudulent



                                                   5
 Case 18-02028         Doc 75     Filed 05/10/19        Entered 05/10/19 13:12:01   Page 6 of 6



transfer or was unjustly enriched by it. Drawing upon its experience and common sense, the Court

is satisfied that the Chapter 7 Trustee has provided plausible facts to otherwise survive a motion

to dismiss. Therefore, the Court denies Ms. Griggs’ Motion in all respects.

   IV.      CONCLUSION

         For the foregoing reasons, it is hereby:

         ORDERED that Ms. Griggs’ Motion to Dismiss is DENIED.

IT IS SO ORDERED at Hartford, Connecticut on this 10th day of May 2019.




                                                    6
